 In the Matter of STANDARD OIL COMPANY OF NEW JERSEYandEssoTANKER MEN'S ASSOCIATIONIn the Matter Of SOCONY VACUUM OIL COMPANYandSOCONY VACUUMTANKER MEN'S ASSOCIATIONIn the Matter of TIDEWATER ASSOCIATED OIL COMPANYandTIDEWATERSMALL FLEET ASSOCIATIONIn the Matter of TIDE WATER ASSOCIATED OIL COMPANYandTIDEWATERTANKER MEN'S ASSOCIATIONCases Nos. R-1632 to R-1635 inclusiveCERTIFICATION OF REPRESENTATIVESMarch 24, 1941On May 16, 1940, the National Labor_ Relations Board, herein-called the Board, issued a Decision and Direction of Elections in theabove-entitled proceedings.'On October 2, 1940,_pursuant to stipula-tions between the parties, the Board issued a Supplemental Deci-sion and Directionof Run-offElections.2On November 1, 1940,. Na-tionalMaritime Union of America,, herein called the N. M. U., filedwith the Board a'written motion "for leave to withdraw its consentto a run-off election . . . and to vacate or indefinitely suspend"the Board's Direction of Run-off Elections.This motion was deniedby the Board on November 9, 1940. Pursuant to the SupplementalDecision and Direction of Run-off Elections, an election by secretballot was conducted among the employees of Socony Vacuum OilCompany and Standard Oil Company of New Jersey under the direc-tionnahddsupervision of the Regional Director for the Second Region`(New York City).On February 3, 1941, the N. M. U. filed withthe Board a petition to "set aside order, of run-off elections, and tovoid-the balloting conducted in accordance therewith."This peti-tion was denied by the Board on February 14,-1941.On February20, 1941, the Regional Director, acting pursuant to Article III, Sec-tion 9, of National LaborRelations.Board Rules and Regulations-Series 2, as amended,issued and duly servedupon the parties an ,123 N L R B 860.2 27 N. L.R. B. 380.30 N. L. R. B., No. 83.539 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDElection Report on the ballot conducted among the employees ofSocony Vacuum Oil Company.3No objections to the conduct of theballot or to the Election Report have been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total number elegible to vote------------------------------821Total number of ballots cast------------------------------759Total number of valid ballots------------------------------736Total number of votes in favor of National Maritime Unionof America, C. I 0-------------------------------------289Total number of votes in favor of Socony Vacuum TankerMen's Association---------------------------------------447Total number of blank votes------------------------------3Total number of void ballots------------------------------4Total number of challenged votes--------------------------16Since the counting of the challenged votes would not affect theresults of the election, it is not necessary to make any determinationwith respect thereto.-By virtue of and pursuant to the power vested in the National-Labor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of'National Labor Relations Board Rules and Regulations-Series'2, as amended,IT IS HEREBY CERTIFIED that Socony, Vacuum Tanker Men's Asso-ciation has been designated and selected `,by 'a majority of the un-licensed personnel employed in the deck,-, engine,, and steward's de-partments, except wireless and radio operators, on vessels of SoconyVacuum Oil Company as their representative' for the purposes ofcollective bargaining, and that, pursuant 'to Section,9 (a) of the Act,Socony Vacuum Tanker Men's Association is the exclusive represen-tative of all such employees for the purposes of collective bargainingin respect to rates of pay, wages, hours ofemployment, and otherconditions of employment.MR. WILLIAM. M. LE1sERSON, dissenting':For the reasons expressed in my dissenting opinion inMatter ofCoos' Bay Lumber Company ,4Iwould not "issue a certificationherein.'3 The results of the elections among the employees of Tidewater Associated'oil Companyare reported in Certification of Representatives issued on September 21, 1940,27 N. L. R. B:378The Regional Director has not reported on the election held among the employeesof Standard Oil Company of New Jersey.Since the results of that election will not affectthe instant case, 'se shall proceed to issue certification pursuant to the election conductedamong the employees of Socony Vacuum Oil Company.4Matter ofCoosBay Lumber CompanyandLumber and Sawmill Workers Union LocalNo. 257$,16 N. L R. B 476. STANDARD OIL COMPANY OF NEW JERSEY541[SAME TITLE]CERTIFICATION OF REPRESENTATIVESMarch 28, 1941On May 16, 1940, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction' of Elections inthe above-entitled proceedings.'On October 2, 1940, pursuant tostipulations between the parties, the Board issued a SupplementalDecision and Direction of Run-off Elections.2On November 1, 1940,National Maritime Union of America, herein called the N. M. U., filedwith the Board a written motion "for leave to withdraw its consentto a run-off election . . . and to vacate or indefinitely suspend" theBoard's Direction of Run-off Elections.This motion was deniedby the Board on November 9, 1940. Pursuant to the SupplementalDecision and Direction of Run-off Elections, an election by secretballot was conducted among the employees of Socony Vacuum Oil-,Company and Standard Oil Company of New Jersey under the di-rection and supervision of the Regional Director for the Second Region(New York City). 'On February 3, 1941, the N. M. U. filed with theBoard a petition to "set, aside order of run-off elections, and to voidthe balloting conducted in accordance therewith."This petitionwas denied by the Board on February 14, 1941.On March 10, 1941,the Regional Director, acting pursuant to Article III, Section 9, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, issued and duly served upon the parties an Election Reporton the ballot conducted among the employees of -Standard Oil, Com-pany of New Jersey.'No objections,to the conduct of the ballot or,to the Election Report have been filed by any of the parties.As to ,the balloting and its results, the Regional Director reportedas follows :Total number eligible to vote------------------------------ 1,646Total number of ballots cast------------------------------- 1, 388Total number of valid ballots--------------------------- --- 1, 381Total number of votes in favor of National Maritime Union ofAmerica (C.I.O.)---------------------------------------667Total number of votes in favor of Esso Tanker-Men's Asso-ciation-------------------------------------------------714Total number of votes counted as blank---------------------6Total number of votes counted as void------- ---------------101 23 N. L R. B 860.227 N. L.R. B. 380.=The results of the elections among the employees of Tidewater Associated Oil Companyare reported in Certificationof Representatives issued on September 21, 1940, 27 N. L R. B.378The resultsof the electionamong the employees of Socony Vacuum Oil Companyare reported in Certificationof representatives,issued on March 24,1941. 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn March 13, 1941, the N. M. U. filed with the Board a petitionrequesting that no Certification be issued upon the foregoing resultsof the Run-off Election, and that the Board reconsider its denial ofthe motion to vacate the Board's Direction of Run-off Elections filedby the N. M. U. on November 1, 1940. The allegations set forth in thepetition are in substance similar to those contained in the motion andpetition' previously filed by the N. M. U.The petition is herebydenied.On March 13, 1941, the N. M. U. also filed a petition request-ing another investigation and certification of representatives amongthe employees of Standard Oil Company of New Jersey. The peti-tion is hereby dismissed.By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series2, as amended,IT IS iIEREBY CERTIFIEDthat Esso Tanker Men's Association hasbeen designated and selected by a majority of the unlicensed personnelemployed in the deck, engine, and steward's departments, except wire-less and radio operators, on vessels of Standard Oil Company of NewJersey as their representative for the purposes of collective bargaining,and that, pursuant to Section 9 (a) of the Act, Esso Tanker Men'sAssociation is the exclusive representative of all such employees forthe purposes of collective bargaining in respect to rates of pay, wage's,hours of employment, and other conditions of employment.MR. WILLIAM M. LEISERSON,dissenting :For thereasons expressedin mydissenting opinioninMatter ofCoos Bay Lwmber Company ,4 Iwould notissue a certification herein.*Matterof Coos,Bay Lumber CompanyandLumber andSawmill WorkersUnion LoamNo. 2573,16 N.L. R. B. 476.'30 N. L. R. B., No. 33a.